DETAILED ACTION
	Claims 1-8 and 10-27 are pending in this Office action.  Claim 9 stands canceled.  Claims 12-15, 20, and 21 are withdrawn as being directed to a non-elected species or invention.  The following is premised upon the claim set filed on 11/10/2021 and entered herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Weber on November 18, 2021.
The application has been amended as follows: 
In claim 18 at:
line 4 delete “from zero to less than 100 weight %”
line 5 delete “from greater than zero to 100 weight %”
cancel claim 21
In claim 26 at:
line 3 delete “from zero to less than 100 weight %”
line 4 delete “from greater than zero to 100 weight %”
In claim 27 at:
line 3 delete “from zero to less than 100 weight %”
line 4 delete “from greater than zero to 100 weight %”

Reasons for Allowance
Claims 1-8, 10-20, and 22-27 are allowable. The election requirement amongst the species of skim block composition, as set forth in the Office action mailed on 04/21/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election requirement of 04/21/2021 is withdrawn.  Claims 12-15 and 20, directed to species of skim block composition are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 21, directed to remains withdrawn from consideration because it does not require all the limitations of an allowable claim.  Claim 21 has been canceled by the examiner’s amendment above.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are Azahar et al., “An Overview of Natural Rubber Application for Asphalt Modification,” Int’l. J. Agric., Forestry, Plantation, Vol. 2 (ISSN 2462-1757) (2016); and Kawashima (JP 2013-199619 A, machine translation).
Azahar teaches a skim block composition comprising a carrier (asphalt) with skim latex. Azahar does not teach including a synthetic polymer species as in amended claim 1.  Azahar does not teach that the skim latex is a skim block characterized by a weight average molecular weight, a Mooney viscosity, or a solution viscosity as respectively set forth in present claims 2-8, 10-15, 20, and 22-24. Azahar further does not teach a skim block composition as a hot applied asphalt joint and crack sealant comprising the components in each of the relative amounts of present claims 16-19 and 25-27.
Kawashima teaches skim rubber and asphalt, but does not teach that the skim latex is a skim block characterized by a weight average molecular weight, a Mooney viscosity, or a solution viscosity as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763